        Case 4:17-cv-00065-BMM Document 45 Filed 04/21/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


THE UNITED STATES OF AMERICA                      CV-17-65-GF-BMM
for the use of YELLOWSTONE                        CV-20-24-GF-BMM
ELECTRIC CO. and YELLOWSTONE
ELECTRIC CO.,                                           ORDER
      Plaintiffs,

      vs.

GRANITE RE, INC. and
MOUNTAIN MOVERS/
AINSWORTH-BENNING, LLC,

      Defendants


      Plaintiffs have moved the Court pursuant to Federal Rule of Civil Procedure

42(a)(2) for an Order consolidating the instant case (“Fort Peck I”) with Mountain

Movers Construction, Inc. v. Merchants Bonding Company (Mutual), CV-20-24-

GF-BMM (“Fort Peck II”). The motion is unopposed. An identical unopposed

motion to consolidate has also been filed in Fort Peck II.

      Having considered Plaintiffs’ Unopposed Motion to Consolidate, the Court

finds that the Motion should be, and hereby is, GRANTED.

      IT IS ORDERED:

      Plaintiffs’ Unopposed Motion to Consolidate is GRANTED. The Clerk of

Court is directed to consolidate this case, Fort Peck I, with Fort Peck II, CV-20-
        Case 4:17-cv-00065-BMM Document 45 Filed 04/21/20 Page 2 of 2



24-GF-BMM, with Fort Peck I being the lead case in which all further docketing

shall be done.

      DATED this 21st day of April 2020.
